DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because: 
Planes upon which sectional views are taken are designated by capital letters (A-A and B-B), rather than by Arabic or Roman numerals corresponding to the view numbers of the sectional views as required by 37 CFR 1.84(h)(3).
Figs. 4-7 contain solid black shading. See 10311, for example. Solid black shading areas are not permitted. See standards for shading in 37 CFR 1.84(m).
Numbers, letters, and reference characters are not sufficiently tall. Numbers, letters, and reference characters must measure at least 1/8 inch in height. See 37 CFR 1.84(p)(3).
The following reference characters appear in the SPEC but not in the DRW: TFT1, TFT2, 1031. See especially [042]-[043]. Reference characters mentioned in the description must appear in the drawings. See 37 CFR 1.84(p)(5).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The SPEC recites “a plurality of inorganic layers 10311 and a plurality of organic layers 10312” at [044]. This is inconsistent with the appearance of Fig. 4, wherein only a single layer is labeled 10312, and only a single layer is labeled 10311.
The SPEC recites “As shown in Fig. 4 … first trace 1013” in [044]. This is inconsistent with the appearance of Fig. 4, which is devoid of 1013.
The SPEC recites “the single layer of the organic layer 10312” in [046]. This contradicts “a plurality of organic layers 10312” in [046].
The SPEC recites “the organic layer 10312 of an adjacent upper layer” in [046]. This is inconsistent with the appearance of Fig. 5, which shows only a single layer labeled 10312.
The SPEC recites “the single layer of the organic layer 10312” in [048]. This contradicts “a plurality of organic layers 10312” in [048].
The SPEC recites “the single layer of the organic layer 10312” in [050]. This contradicts “a plurality of organic layers 10312” in [050].
The SPEC recites “organic layer 10312 in the lower layer” in [050]. This is inconsistent with the appearance of Fig. 7, which shows only a single layer labeled 10312.
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  The material tantalum nitride is recited twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 7 recites “in the organic layers, one or two or more adjacent layers of the organic layers are defined as a group”. It is unclear in what sense “one” layer could possibly be construed as a group. The Examiner suggests -- [[one or]] two or more adjacent layers of the organic layers are defined as a group --.
Other rejected claims are indefinite by virtue of dependency from at least one indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, 11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo et al (US 20180182817 A1).
As recited in independent claim 1, Jo et al show a touch display panel, comprising: an array substrate 111 including a first trace 174; a light-emitting layer 120 disposed on the array substrate 111; an encapsulation layer 140 disposed on the light-emitting layer 120 to cover (see relative positions of 140 and 120 in Fig. 3) the light-emitting layer 120; and a touch function layer 154 disposed on the encapsulation layer 140; wherein the touch function layer 154 includes a second trace 156, the second trace 156 extends along an edge (see right edge in Fig. 3) of the encapsulation layer 140 to electrically connect with the first trace 174, a connection end (insofar 
As recited in claim 2, Jo et al show that the encapsulation layer 140 includes an organic layer 144 and an inorganic layer (142 or 146, for example), and the stepped structure is formed by a slope structure of an edge (see right edge of 144 in Fig. 3) of the organic layer 144.
As recited in claim 9, Jo et al show that inorganic layer 146 completely covers (see relative positions of 146 and 144 in Fig. 3) the organic layer 144 and the slope structure of the edge (see sloped right edge of 144 in Fig. 3) of the organic layer 144.
As recited in claim 11, Jo et al disclose the following materials of inorganic layer 146: “The second inorganic encapsulation layer 146 is formed of an inorganic dielectric material, such as silicon nitride (SiN.sub.x), silicon oxide (SiO.sub.x), silicon oxide nitride (SiON), or aluminum oxide (Al.sub.2O.sub.3)” [0033].
As recited in claim 20, Jo et al show a touch (see Fig. 2) display device (“the present invention is directed to a display device” [0005]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al (US 20180182817 A1) in view of Heo et al (US 20170344165 A1).
Jo et al show a panel as described above.
As recited in claim 3, Jo et al show that the encapsulation layer includes an alternating arrangement of a plurality of inorganic layers with a single organic layer, and the stepped structure is formed by a slope structure of the organic layer.
As recited in claim 3, Jo et al are silent regarding a plurality of organic layers.
Regarding claim 3: Heo et al teach that encapsulation with more layers is superior to encapsulation with fewer layers as follows: “passivation layer and/or the encapsulation layer may have a structure in which an organic film and an inorganic film are alternately laminated. The inorganic film functions to block permeation of moisture or oxygen, and the organic film functions to flatten a surface of the inorganic film. The encapsulation layer may be formed as a plurality of thin films. This is because the plurality of thin films increases and complicates a permeation path of moisture or oxygen as compared with a single layer, which makes it difficult for moisture/oxygen to permeate into the organic light emitting diode” [0060].
See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Moreover, the Examiner finds that duplicate organic layers were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to duplicate the organic layer of Jo et al as suggested by Heo et al. The rationale is as follows: one of ordinary skill in the art would have had reason to further complicate a permeation path of moisture or oxygen as taught by Heo et al (“the plurality of thin films increases and complicates a permeation path of moisture or oxygen as compared with a single layer, which makes it difficult for moisture/oxygen to permeate into the organic light emitting diode” [0060]) in order to further suppress oxidation of the organic light emitting diode as suggested by Heo et al (“The passivation layer 118 and the encapsulation layer 120 block permeation of oxygen and moisture in order to suppress oxidation of a light emitting material and an electrode material. If the organic light emitting diode is exposed to moisture or oxygen, pixel shrinkage which is a 
As recited in claim 4, Jo et al show a stepped structure having a single step.
As recited in claim 4, Jo et al are silent regarding whether slope surfaces of slope structures of edges of organic layers are in the same plane.
There is no invention in changing the shape of known parts, when the functioning of the apparatus is not changed by the reshaping. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, there is no invention in duplication of known parts, in the absence of unexpected results due to the duplication. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Moreover, the Examiner finds that a single step with plural organic layers was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited shape and number of organic layers in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to use a 
As recited in claim 5, Jo et al are silent regarding whether in the organic layers, the slope surfaces of the slope structures of the edges of the organic layers are in different planes to form a stepped structure having multiple steps.
There is no invention in changing the shape of known parts, when the functioning of the apparatus is not changed by the reshaping. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, there is no invention in duplication of known parts, in the absence of unexpected results due to the duplication. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Moreover, the Examiner finds that the recited shapes and number of layers were predictable before the effective filing date.

As recited in claim 6, Jo et al are silent regarding whether in the organic layers, a length of a lower organic layer is greater than a length of an adjacent upper organic layer to form a platform between the two adjacent organic layers.
There is no invention in changing the shape of known parts, when the functioning of the apparatus is not changed by the reshaping. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, there is no invention in duplication of known parts, in the absence of unexpected results due to the duplication. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Moreover, the Examiner finds that the recited shapes and number of layers were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited shapes and numbers of layers in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to try any shape, including the claimed shapes, in the absence of criticality, while complicating the path for permeation of moisture and oxygen so as to deter corrosion as taught by Heo et al (“passivation layer and/or the encapsulation layer may have a structure in which an organic film and an inorganic film are alternately laminated. The inorganic film functions to block permeation of moisture or oxygen, and the organic film functions to flatten a surface of the inorganic film. The encapsulation layer may be formed as a plurality of thin films. This is because the plurality of thin films increases and complicates a permeation path of moisture or oxygen as compared with a single layer, which makes it difficult for moisture/oxygen to permeate into the organic light emitting diode” [0060]).
Regarding claim 7, Jo et al are silent regarding whether in the organic layers, one or two or more adjacent layers of the organic layers are defined as a group, and the slope surfaces of the slope structures of the edges of the organic layers in each group are in the same plane, and the 
There is no invention in changing the shape of known parts, when the functioning of the apparatus is not changed by the reshaping. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, there is no invention in duplication of known parts, in the absence of unexpected results due to the duplication. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Moreover, the Examiner finds that the recited shapes and number of layers were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited shapes and numbers of layers in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to try any shape, including the claimed shapes, in the absence of criticality, while complicating the path for permeation of moisture and oxygen so as to deter corrosion as taught by Heo et al (“passivation layer and/or the encapsulation layer may have a structure in which an organic film and an 
As recited in claim 8, Jo et al are silent regarding whether a length of the organic layer in the lower layer is greater than a length of the organic layer in an adjacent upper layer to form a platform between two adjacent groups.
There is no invention in changing the shape of known parts, when the functioning of the apparatus is not changed by the reshaping. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, there is no invention in duplication of known parts, in the absence of unexpected results due to the duplication. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited shapes and numbers of layers in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to try any shape, including the claimed shapes, in the absence of criticality, while complicating the path for permeation of moisture and oxygen so as to deter corrosion as taught by Heo et al (“passivation layer and/or the encapsulation layer may have a structure in which an organic film and an inorganic film are alternately laminated. The inorganic film functions to block permeation of moisture or oxygen, and the organic film functions to flatten a surface of the inorganic film. The encapsulation layer may be formed as a plurality of thin films. This is because the plurality of thin films increases and complicates a permeation path of moisture or oxygen as compared with a single layer, which makes it difficult for moisture/oxygen to permeate into the organic light emitting diode” [0060]).
As recited in claim 10, Jo et al show that inorganic layers 142 and 146 completely cover the organic layer 144. 
As recited in claim 10, Jo et al are silent regarding plural organic layers.
See teachings, findings, and rationale above for claim 3.
Regarding claim 12: Jo et al disclose “The organic encapsulation layer 144 is formed of an organic dielectric material, such as acrylic resin, epoxy resin, polyimide, polyethylene, or silicon oxycarbide (SiOC)” [0032].
Regarding claim 12: Jo et al are silent regarding the recited organic dielectric materials.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to substitute any known organic dielectric materials, including the claimed materials, for the organic dielectric materials in the non-exhaustive list of examples mentioned by Jo et al. The rationale is as follows: one of ordinary skill in the art would have had reason to substitute known equivalents as taught by Jo et al (“formed of an organic dielectric material” [0032]). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al (US 20180182817 A1).
Jo et al show a touch display panel as described above.
As recited in claim 13, Jo et al show that the array substrate further includes a bonding end (insofar as a right end in Fig. 3 may be arbitrarily named a bonding end).
As recited in claim 13, Jo et al are silent regarding whether said bonding end is electrically connected to a chip integrated with functions of display control and touching control.
Official notice is taken of the fact that chips integrated with functions of display control and touching control were known in the art prior to the effective filing date.
Moreover, the Examiner finds that integrated chips were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to locate a display controller and a touching controller on the same chip as is notoriously well known in the art. The rationale is as follows: one of ordinary skill in the art would have had reason to simplify assembly by reducing a number of chips while succumbing to longstanding . 
Allowable Subject Matter
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
11/05/2021